UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 10) Attunity Ltd. (Name of Issuer) Ordinary Shares (par value NIS 0.40 per share) (Title of Class of Securities) M15332121 (CUSIP Number) Dror Harel-Elkayam CFO & Secretary Attunity Ltd. 16 Atir Yeda Street, Atir Yeda Industrial Park, Kfar Saba, 4464321, Israel +972- 9-899-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 9, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. Theinformationrequiredon theremainderof thiscoverpage shall not be deemed to be"filed"for thepurposeof Section 18 of theSecuritiesExchangeAct of 1934 (the "Act") orotherwise subjectto theliabilitiesof thatsection of the Act but shall be subject to all otherprovisionsof the Act(however,see the Notes). SCHEDULE 13D CUSIP No.M15332121 1 NAMES OF REPORTING PER­SONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Shimon Alon 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEF­I­CIALLY OWNED BY EACH RE­PORTING PERSON WITH 7 SOLE VOTING POWER 1,575,244 (1) 8 SHARED VOTING POWER 0 9
